t c memo united_states tax_court reginald maurice wise and shannon rae wise petitioners v commissioner of internal revenue respondent henry victor eicher petitioner v commissioner of internal revenue respondent docket nos filed date reginald maurice wise and shannon rae wise pro_se henry victor eicher pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows petitioners deficiency reginald and dollar_figure shannon wise1 additions to tax sec_6653 sec_6661 dollar_figure dollar_figure henry eicher2 big_number big_number on date petitioner henry victor eicher eicher filed a notice of agreement to be bound by the decision in the wises' case most but not all of the issues in eicher's case are the same as the issues in the wises' case we accepted eicher's agreement to be bound but because eicher has the burden_of_proof on all issues in dispute rule a and because eicher did not produce evidence see rule we deemed eicher to have conceded all issues in his case that are not in common with issues in the wises' case at all relevant times reginald maurice wise wise and eicher controlled four pass-through entities wesco and hersco which were partnerships and wesco realty inc wri and intent inc intent which were s_corporations several of the issue sec_1respondent determined that the wises are allowed a general_business_credit of dollar_figure on their joint tax_return 2respondent allowed credits in the following amounts on henry eicher's tax_return a general_business_credit dollar_figure b credit for prior year minimum_tax dollar_figure and c foreign_tax_credit dollar_figure 3we deem eicher to have conceded the passive_activity_loss limitation issue and the addition_to_tax for negligence respondent argues that the guaranteed_payment issue only relates to eicher and is conceded however the guaranteed_payment also affects wise and we do not deem it to be conceded for decision relate to the tax treatment of payments which were not made and income items which were not received but which were shown in the books_and_records of petitioners and these various entities the specific issues for decision are whether hersco may include in gross_income for dollar_figure of capital_gain related to the sale of land to wri and dollar_figure of interest_income from wri related to a mortgage note we hold that it may not whether wri may deduct for dollar_figure of interest related to a mortgage note it gave to hersco and dollar_figure for professional services performed by wise's sole_proprietorship pro-ser we hold that it may not whether wise may include in gross_income dollar_figure for services pro-ser rendered to wri we hold that he may not whether wri may deduct dollar_figure for services performed by wise we hold that it may whether wri's payment of dollar_figure to wise was a non- taxable repayment of a loan we hold that it was not whether dollar_figure of expenses reported by wise on schedule c of his tax_return should be reported on schedule a we hold that they should not whether hersco may deduct dollar_figure of interest_expense related to loans eicher made to hersco we hold that it may not whether eicher may include in gross_income dollar_figure of interest related to loans he made to hersco we hold that he may not whether wise and eicher had enough basis in wri on date to deduct their shares of wri's net_operating_loss we hold that they did not whether the wises are liable for the addition_to_tax for negligence under sec_6653 we hold that they are whether the wises are liable for the addition_to_tax for substantial_understatement of tax under sec_6661 we hold that they are if they substantially underpaid tax for whether eicher is liable for the addition_to_tax for substantial_understatement of tax under sec_6661 we hold that he is if he substantially underpaid tax for section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners the wises lived in florida and eicher lived in brazil when they filed the petitions in these cases eicher is a u s citizen but has lived in brazil since the early 1950's he worked for the unisys corporation until eicher used the address c o wald road orlando florida on his petition wise has a bachelor's degree in business administration from cleveland state university he is a licensed certified_public_accountant c p a in ohio and florida wise worked at price waterhouse for or years he was an audit partner for four of those years wise held a power_of_attorney from eicher at times the power was unlimited and at times the power was specific the wises and eicher were calendar-year cash_basis taxpayers b the pass-through entitie sec_1 wesco wesco was a cash_basis partnership formed in with a fiscal_year ending april wise and eicher used wesco extensively as a depository or bank throughout most of its existence during wesco's fiscal years and wise held percent and eicher held percent of wesco's income credits and deductions hersco hersco was a calendar-year cash_basis partnership formed in during and hersco did not have a bank account or any recurring sources of liquid funds during wise held percent and eicher held percent of hersco's income credits and deductions intent corporation intent an s_corporation on the accrual basis with a fiscal_year ending march was formed in during fiscal years and wise held dollar_figure percent and eicher held dollar_figure percent of intent's income credits and deductions wri corporation wri an s_corporation on the accrual basis with a fiscal_year ending july was formed in wise was president of wri at all times relevant here wri initially engaged in real_estate brokerage activities but was essentially inactive from to wri owned and operated a resort near kissimmee florida during its fiscal_year wise and eicher each were entitled to percent of wri's income credits and deductions during wri's fiscal years and c mortgages and loan sec_1 the hersco mortgage and hmc's loan to wri a wri's purchase of land from hersco hersco owned acres of unimproved land in osceola county florida which it bought for about dollar_figure in in an independent_appraiser valued the land at dollar_figure on date hersco sold the land to wri for dollar_figure at the closing wri paid hersco dollar_figure in cash and gave hersco a dollar_figure mortgage on the land the hersco mortgage hersco sold the land to wri so wise and eicher could develop it in corporate form and thereby limit their personal liability b huntington mortgage co loan to wri on date wri obtained a dollar_figure million construction loan from huntington mortgage co hmc the loan was secured_by a mortgage the hmc mortgage on the improved land wise and eicher personally guaranteed the hmc loan wri made payments on the hmc loan to hmc wri did not default on the hmc loan from to the loan was renewed five times and remained payable to hmc by wri c the hersco mortgage the hersco mortgage was subordinated to the hmc mortgage wri made no payments in cash or property on the hersco mortgage from to at all times relevant wri did not have enough funds to make principal and interest payments on the hersco mortgage journal entries were made in the books_and_records of wri and hersco stating that there had been payment and simultaneous loan backs to wri no evidence regarding the terms of loan backs was offered wri claimed a dollar_figure interest_deduction relating to the hersco mortgage for its fiscal_year hersco never sued wri to collect mortgage payments the westfield mortgage on date westfield financial corp westfield lent dollar_figure million to intent the loan was secured_by a mortgage on land owned by intent in pasco county florida wise and eicher guaranteed the loan on date intent disbursed dollar_figure of the westfield loan to wri in exchange for a note the wri note in which wri promised to pay intent dollar_figure million or so much thereof as might be advanced and outstanding from time to time plus interest the wri note states that it is secured_by a mortgage on real_estate however no mortgage was recorded in osceola or orange county record books intent did not default on the westfield mortgage from to wesco's loans to wri wesco lent some operating capital to wri wri recorded its receipt of those funds by increasing its loans payable account wesco correspondingly increased its loans receivable account wri made no repayments in cash or property to wesco during wri's fiscal_year as of date wri's books stated that it had a dollar_figure loan payable to wesco d wise's management and accounting fees wise as president of wri was responsible for wri's daily operations including planning accounting and financing on its fiscal_year tax_return wri deducted professional management and accounting fees in the amount of dollar_figure for services wise rendered to wri through wise’s sole_proprietorship pro-ser wri accrued expenses for management and accounting fees even though wri generally did not pay the fees to wise in cash or property wise recorded that he immediately made loan backs to wri and reported the income on his tax_return in the year wri took the deduction yearend adjusting journal entries on the books_and_records of wri stated that these transactions had occurred no evidence was offered regarding the terms of these loan backs e wise's and eicher's claimed basis in wri wise and eicher claimed additional basis in wri of dollar_figure and dollar_figure in respectively as a result of wri's purchase of land from hersco in and dollar_figure million each as of date as a result of their personal guarantees of the hmc loan in wise and eicher claimed increases in their basis in wri of dollar_figure and dollar_figure respectively as a result of the advances from intent which intent made from the dollar_figure million it received from westfield as of date wise and eicher claimed a basis in wri of dollar_figure and dollar_figure respectively relating to the wesco loans as of date wise and eicher claimed increases in their basis in wri by dollar_figure and dollar_figure respectively as a result of accrued interest on the hersco mortgage and wise claimed additional basis in wri of dollar_figure as a result of his loan backs to wri as of date wise and eicher claimed a total basis in wri of dollar_figure and dollar_figure respectively wise received checks from wri totaling dollar_figure during wri's fiscal_year wri treated the dollar_figure as a loan repayment on its books_and_records and did not deduct that amount on its fiscal_year tax_return the wises did not include those payments on their tax_return eicher received cash distributions from wri of dollar_figure during wri's fiscal_year also during wri's fiscal_year wise and eicher made cash advances to wri of dollar_figure and dollar_figure respectively f wri losses wri sustained losses from its operations during and wise and eicher had each claimed that they had dollar_figure of cumulative losses from wri as of date wri reported a loss of dollar_figure for its fiscal_year g tax_return sec_1 hersco's tax_return hersco reported a net_long-term_capital_gain of dollar_figure on its partnership tax_return also on that return hersco reported the following amount of ordinary_income item amount other income less guaranteed_payment to eicher taxes other deductions ordinary_income a capital_gain dollar_figure big_number big_number dollar_figure hersco reported net_long-term_capital_gain from the sale of property from hersco to wri yearend entries in the books_and_records of wri and hersco stated that there had been payments of principal and interest from wri to hersco and simultaneous loan backs from hersco to wri no payments were made no evidence was offered regarding the terms of these loan backs b other income generally wri did not make any payments of cash or property on the principal or interest it owed to hersco yearend journal entries in the books of wri and corresponding journal entries in the books_and_records of hersco stated that wri had paid principal and interest and that there were simultaneous loan backs from hersco to wri no evidence was offered regarding the terms of those loan backs c guaranteed_payment the guaranteed_payment reported on hersco's partnership return was for accrued interest payable to eicher on hersco's indebtedness to him the amount was not paid in cash or property the payment was made only by increasing hersco's indebtedness to eicher eicher's tax_return investment_income and expenses eicher claimed a deduction for investment_interest expense of dollar_figure on his tax_return he also reported the following amounts of net_investment_income and expenses item interest_income dividend income investment_expenses net_investment_income amount dollar_figure big_number big_number dollar_figure interest_income included the dollar_figure guaranteed_payment from hersco to eicher wises' tax_return a pro-ser's accounting fees the wises reported on their schedule c for their tax_return gross_receipts of dollar_figure from pro-ser wise's sole_proprietorship pro-ser provided services largely to wesco hersco wri intent and eicher pro-ser did not offer services to the general_public included in wise's gross_receipts of dollar_figure was dollar_figure which had been billed to wri but was never paid in cash or property also included was dollar_figure that originated from wesco hersco intent and eicher yearend journal entries were made in the books_and_records of wri which showed that wri had paid wise simultaneous journal entries in wri's books_and_records stated that there had been an immediate loan back from wise to wri no evidence was offered regarding the terms of the loan backs b pro-ser's expenses the wises claimed dollar_figure of expenses relating to pro-ser on schedule c of their tax_return c investment_income and expenses the wises deducted dollar_figure for investment_interest expense on their joint tax_return they also reported net_investment_income as follows item interest_income dividend income long-term_capital_gain real_estate_taxes personal_property_tax miscellaneous net_investment_income h the dollar_figure wise received from wri amount dollar_figure big_number big_number dollar_figure during wise received dollar_figure in checks from wri wri treated the dollar_figure as loan repayments to wise wri did not deduct the dollar_figure and wise did not include the dollar_figure in gross_income in wri has never deducted officers' compensation opinion respondent's determinations regarding petitioners' tax returns primarily relate to three events the land sale from hersco to wri and subsequent transactions wise's management of wri and wri's pass-through losses petitioners dispute all of respondent's determinations respondent's determinations are presumed correct and petitioners bear the burden_of_proof rule a 290_us_111 a land sale from hersco to wri and subsequent transactions on date hersco sold unimproved land with a basis of about dollar_figure to wri for dollar_figure at the closing wri 4wise’s flow-through portion of hersco's long-term_capital_gain is dollar_figure percent of dollar_figure paid dollar_figure in cash and gave hersco a dollar_figure mortgage the hersco mortgage on the land respondent contends that for hersco may not include in gross_income interest from the hersco mortgage or capital_gain from the sale and wri may not deduct interest_expense related to the hersco mortgage because wri generally made no principal and interest payments on the hersco mortgage respondent also argues that the sale was a sham petitioners disagree and argue that the wise- eicher group had enough funds to pay principal and interest hersco constructively received the principal and interest payments and the sale was bona_fide hersco's capital_gain and interest_income respondent contends that hersco may not include in gross_income dollar_figure of capital_gain or dollar_figure of interest_income the capital_gain represents the amount of installment_sale gain petitioners contend hersco should report from the sale the interest represents the income and liability accounts shown on the books of hersco and wri respectively petitioners contend that because wise and eicher controlled four entities including wri and hersco they had the power to compel payment of principal and interest and therefore hersco constructively received the capital_gain and interest_income 5the dollar_figure difference in the amount of interest hersco included and the amount wri deducted is due to wri's under accrual for respondent argues that wri lacked the funds to make the principal and interest payments and therefore there was no constructive receipt by hersco we agree with respondent a cash_basis taxpayer such as hersco must include in its income amounts which it actually or constructively received sec_1_451-1 income_tax regs see 281_us_376 whether a taxpayer constructively received income is a question of fact 292_us_210 50_tc_602 there is no constructive receipt if the payor lacks the funds to make the payments 50_tc_702 22_bta_1166 in the instant case hersco did not receive payments of principal or interest in cash or property the payments existed only as yearend journal entries in the books_and_records of wri and hersco petitioners did not show that wri had enough funds to make the payments wri reported a dollar_figure loss in the mere showing of a payment on the books of wri and hersco does not constitute receipt see sec_1_451-2 income_tax regs we conclude that hersco did not constructively receive the capital_gain and interest_income and that they are not includable in hersco's gross_income we agree with respondent on this issue wri's interest_expense respondent contends that wri may not deduct dollar_figure of interest_expense an accrual basis taxpayer may only deduct expenses or interest owed to a related cash_basis taxpayer when the amount_involved is includable in the gross_income of the cash_basis payee sec_267 wri and hersco are related_taxpayers sec_267 see sec_267 wri uses the accrual_method of accounting hersco uses the cash_method_of_accounting as we concluded at par a-1 above the interest payments on the hersco mortgage are not includable in hersco's gross_income thus the interest_expense is not deductible on wri's fiscal_year tax_return sec_267 we agree with respondent on this issue bona_fide sale we need not decide whether the sale was bona_fide for reasons discussed above at pars a-1 and a-2 hersco may not include the payments in income and wri cannot deduct the interest_expense whether or not the sale was bona_fide b wise's management of wri management fees respondent contends that a wri may not deduct management and accounting fees of dollar_figure for services performed by pro- ser and b wise may not include dollar_figure in gross_income as payment for those services based on application of the factors that we considered in deciding hersco did not constructively receive income see par a-1 above we conclude that wri may not deduct dollar_figure for services rendered to wri by pro-ser and wise may not include in gross_income dollar_figure related to those services we agree with respondent on these issues officers' compensation and reallocation of expenses respondent contends that a wri should deduct dollar_figure for officer compensation b wise should include dollar_figure as compensation and c dollar_figure of wise's expenses reported on schedule c of his tax_return should be reallocated to schedule a petitioners contend that the payments were loan repayments and therefore should neither be deducted by wri nor included by wise respondent contends that the payments were officers' compensation we disagree because wri did not pay any officers' compensation petitioners contend that the payments were loan repayments we disagree wise's loan backs to wri lacked economic_effect because the payments were neither received nor lent back sec_1_451-2 income_tax regs see par b-1 above instead we conclude that the amounts were paid to wise for management and accounting fees performed by wise through pro- ser thus a wri may deduct the dollar_figure it paid to wise b wise must include in gross_income dollar_figure of the amount he received and c the wises correctly reported expenses on schedule c of their tax_return c guaranteed_payment respondent contends that hersco may not deduct a dollar_figure payment to eicher and eicher may not include the payment in gross_income petitioners contend that the payment was incorrectly reported as a guaranteed_payment on hersco's tax_return because in actuality it was a payment of interest on eicher's loans to hersco hersco can deduct the interest payment and eicher constructively received the payment and thus eicher must include the interest payment in gross_income respondent agrees with petitioners that on hersco's partnership return the payment was reported incorrectly as a guaranteed_payment however respondent contends that hersco may not deduct the payment because it uses the cash_method_of_accounting and eicher conceded that the payment is includable in his gross_income we do not believe that eicher conceded the issue the treatment of the payment on eicher's tax_return relates to the treatment of the payment on hersco's tax_return we do however agree with respondent that hersco may not deduct the payment hersco hersco is a cash_basis taxpayer a cash_basis taxpayer may not deduct an expense unless it was paid to its creditors during the tax_year 238_fsupp_407 s d fla affd 368_f2d_571 5th cir 333_fsupp_1178 w d 464_f2d_1188 10th cir see sec_1_446-1 income_tax regs a cash_basis taxpayer cannot accrue an expense see b l farms co v united_states supra pincite therefore hersco may not deduct the expense unless it paid it the payment was not made in cash or property journal entries nominally increased hersco's indebtedness to eicher but journal entries do not establish that a payment was made 86_tc_697 the debit from interest payable to loans payable to eicher was simply a shift from one account to another see 25_tc_387 petitioners have failed to prove that the interest payment was actually made thus we hold that hersco may not deduct the dollar_figure interest payment it reported as a guaranteed_payment eicher eicher is a cash_basis taxpayer as discussed at par a-1 above a cash_basis taxpayer is taxable on income when it is actually or constructively received sec_1_451-1 income_tax regs eicher never received the interest payment in cash or property the payment was made only in the sense that it was described by journal entries in the books_and_records of hersco reflecting payment and a simultaneous loan back of the funds hersco did not have enough funds to make the payment during hersco did not have a bank account or any recurring sources of liquid funds with which to make the payment there is no constructive receipt if the payor lacks the funds to make the payments see par a-1 above estate of noel v commissioner t c pincite jacobs v commissioner b t a pincite the mere recording of a payment on the books of hersco is not receipt see sec_1_451-2 income_tax regs there was no constructive receipt by eicher thus the dollar_figure is not includable in eicher's gross_income we agree with petitioners on this issue d wise's and eicher's basis in wri respondent contends that petitioners may not deduct pass- through losses from wri for because wise and eicher each had a zero basis in wri as of date and each made net contributions to wri of only dollar_figure and dollar_figure respectively petitioners contend that wise and eicher each had enough basis in wri in to deduct their respective pass-through losses we agree with respondent the amount of pass-through losses that an s_corporation shareholder can deduct is limited to the sum of the shareholder's adjusted_basis in his stock and the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 wri had operating losses in and as of date wise and eicher each claimed dollar_figure of cumulative losses from wri wri reported a loss of dollar_figure for its fiscal_year respondent determined that wri's loss was dollar_figure and that the wises and eicher could each carry forward dollar_figure of that loss as of date wise and eicher claimed a basis in wri of dollar_figure and dollar_figure respectively which they calculated as follows claimed basis in wri as of capital stock guarantee of the hmc loan loan backs of payments on the hersco mortgage interest on the hersco mortgage eicher dollar_figure big_number big_number wise dollar_figure big_number big_number big_number big_number intent advances to wri wesco's loans to wri big_number big_number big_number big_number as of loan backs to wri big_number big_number total basis before losses dollar_figure dollar_figure as of wri losses claimed as of unexplained basis total basis claimed as of big_number big_number big_number big_number dollar_figure dollar_figure respondent determined that the wises and eicher had the following basis as of date 6in the notice_of_deficiency respondent determined that wise's and eicher's share of wri's cumulative losses was dollar_figure on date as of basis claimed adjustments guarantee of the hmc loan loan backs related to the hersco mortgage interest on the hersco mortgage eicher dollar_figure wise dollar_figure big_number big_number big_number big_number big_number big_number intent advances to wri big_number wesco's loans to wri big_number as of loan backs related to management fees big_number big_number big_number total adjustments big_number big_number total basis as of dollar_figure dollar_figure a shareholder taxpayer may not increase his or her adjusted_basis unless the taxpayer made an economic outlay see 535_f2d_309 5th cir affg 63_tc_468 exchange of notes relating to funds lent by a c_corporation to an s_corporation is insufficient to establish an economic outlay which increases the shareholder's adjusted_basis 103_tc_711 54_tc_1293 affd aftr 2d ustc par 8th cir exchange of notes between a shareholder and an s_corporation is insufficient to establish an economic outlay which increases the shareholder's adjusted_basis the s_corporation must be directly indebted to a shareholder for the shareholder to increase his or her basis in stock to decide the amount of the s corporation's net_operating_loss the shareholder may deduct an indebtedness to a pass- through entity which advanced the funds and is closely related to the taxpayer does not increase the shareholder's adjusted_basis in stock hitchins v commissioner supra 61_tc_343 affd 506_f2d_1051 3d cir partnership 59_tc_172 estate burnstein v commissioner tcmemo_1984_ s_corporation robertson v united_states aftr 2d ustc par d nev trust guarantee of the hmc loan on date wri obtained a dollar_figure million construction loan from hmc it was secured_by a mortgage on the land wri bought from hersco plus any improvements made on the land wise and eicher each personally guaranteed the hmc loan petitioners contend that wise and eicher can each increase their basis in wri by dollar_figure million as a result of their personal guarantees respondent contends that wise and eicher may not increase their basis in wri as a result of their personal guarantees because they did not make an economic outlay we agree with respondent a shareholder's guarantee of a debt of an s_corporation without an economic outlay does not make the corporation 7most of the cases interpreting indebtedness of the s_corporation to the shareholder apply former sec_1374 that section was repealed by the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 effective for taxable years beginning after date there are no differences between former sec_1374 and the current sec_1366 that affect this analysis indebted to the shareholder 902_f2d_439 5th cir 875_f2d_420 4th cir affg 90_tc_206 706_f2d_755 6th cir affg tcmemo_1981_608 535_f2d_309 5th cir affg 63_tc_468 103_tc_711 47_tc_159 affd 392_f2d_458 8th cir petitioners contend that this case is controlled by 778_f2d_769 11th cir in selfe the u s court_of_appeals for the eleventh circuit indicated that the shareholder's guarantee of an s_corporation loan could increase the shareholder's basis even though the shareholder had not satisfied any of the obligation id pincite the court remanded the case to the district_court for it to decide whether the loan in question was in substance a loan to the shareholder rather than to the corporation id pincite in selfe the taxpayer started a business and obtained a loan which was secured_by her own property the taxpayer later incorporated the business under subchapter_s and converted the loan into a corporate obligation which she guaranteed and which continued to be secured_by her property id pincite this case is distinguishable on its facts from selfe because hmc made the original loan to wri not to wise or eicher and neither wise nor eicher pledged their own property as security for the loan petitioners argue that we should decide this issue based on what they contend is the substance of this transaction ie a loan from hmc to wise and eicher which they closed through wri and that a dollar_figure million outlay occurred which increased their stock bases ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction to obtain tax advantages 429_us_569 417_us_134 the substance of this loan is not different from its form the hmc loan to wri did not lack substance petitioners never made an economic outlay justifying the basis they claimed apparently hmc and wri intended that the hmc loan be to the corporation the loan has been renewed five times and remained in the same form namely payable to hmc by wri there was no default on the loan from to wri made repayments directly to hmc there is no evidence that wri was indebted to wise and eicher for this loan wise's and eicher's guarantees do not alter the fact that wri is the borrower it is not surprising that a lender to a small closely_held_corporation such as wri would seek personal guarantees from its shareholders see harris v united_states supra pincite the wholly unperformed guarantees do not meet the requirement that an economic outlay be made before a corresponding increase in basis can occur harris v united_states supra see underwood v commissioner supra pincite thus wise and eicher may not increase their respective bases in wri with respect to the hmc loan we agree with respondent on this issue loan backs a hersco mortgage petitioners contend that wise's and eicher's bases in wri increased by their share of the loan backs related to the hersco mortgage respondent contends that the loan backs may not be included in wise's and eicher's bases because the loan backs are not real debt and the loan backs were between wri and hersco not between wri and wise or eicher petitioners contend that the loan backs are bona_fide debt and that hersco was an agent or conduit for wise and eicher we agree with respondent as discussed at par b-1 above wri did not pay the hersco mortgage wise recorded the purported payments with yearend journal entries in wri's books_and_records wri did not make an economic outlay with respect to the hersco mortgage the claimed loan backs existed only as journal entries in hersco's books they are not bona_fide debts or economic outlays because hersco did not receive anything it could lend to wri underwood v commissioner supra pincite even if the loans were bona_fide wri debts to hersco wise and eicher may not increase their respective bases in wri for indebtedness to be considered as part of a shareholder's adjusted_basis in s_corporation stock the indebtedness must run directly to the s corporation's shareholders loans from an entity in which the shareholders of the s_corporation have substantial or even identical ownership interests do not qualify hitchins v commissioner t c pincite frankel v commissioner t c pincite 59_tc_172 petitioners rely on burnstein v commissioner tcmemo_1984_74 to support their argument that hersco was a conduit for wise and eicher and that the indebtedness runs to them as shareholders of wri however we rejected an argument to that effect in burnstein v commissioner supra thus neither wise nor eicher may increase their bases in wri as a result of hersco's loan backs to wri we agree with respondent on this issue b management fees petitioners contend that wise may increase his basis in wri by dollar_figure as a result of loan backs of the management fees wri owed him respondent contends that the loan backs are not included in his basis because the loan backs are not real indebtedness we agree with respondent wise created the management fee loan backs in the same way that he created the hersco mortgage payment loan backs see pars b-1 c-1 and e-2-a above wise made journal entries in wri's books_and_records stating that there had been payment and simultaneous loan backs however in reality wri never parted with or received back any fees no notes were issued for the loan backs the loan backs were not secured_by any collateral there was no repayment schedule and no collection activity was ever attempted thus for the reasons discussed at par e-2-a above regarding the hersco mortgage payment loan backs there was no economic outlay by wise to wri and wise cannot increase his basis as a result of his management fee loan backs we agree with respondent on this issue intent loan and wesco's loan in date westfield lent dollar_figure million to intent the westfield loan secured_by land intent owned shortly thereafter intent lent to wri about dollar_figure of the proceeds from the westfield loan in exchange for a note from wri wise and eicher claimed that their bases in wri increased by dollar_figure and dollar_figure respectively as a result of intent's loan to wri they also claimed that their bases in wri increased by dollar_figure and dollar_figure respectively as a result of loans wesco made to wri respondent contends that neither wise nor eicher may increase his basis in wri as a result of either intent's or wesco's loans to wri because none of those loans was a debt of the s_corporation that ran to wise or eicher as required by sec_1366 petitioners disagree and argue that both intent and wesco were acting as agents for wise and eicher with respect to the westfield intent and wesco loans and therefore the funds lent to wri came directly from wise and eicher we agree with respondent for the reasons discussed at par e-1 above relating to the hmc loan we will not recharacterize the form of these transactions from to there was no default on the westfield loan the loan repayments were made directly from wri to westfield and neither wise nor eicher had to make any payments on the westfield note in addition wri made no repayments on its loans from intent or wesco intent like wri was an s_corporation and wesco like hersco was a partnership as discussed at par e-2-a above relating to the hersco loan borrowing from an entity in which the shareholders of an s_corporation have substantial or even identical ownership interests does not qualify as indebtedness which runs directly to the s corporation's shareholders hitchins v commissioner supra pincite frankel v commissioner supra pincite prashker v commissioner supra pincite thus wise and eicher may not increase their respective bases in wri as a result of either intent's loan of a majority of the proceeds from the westfield loan or wesco's loans we agree with respondent on this issue e additions to tax negligence8 negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 respondent contends that the wises were negligent in reporting the items of income losses_and_expenses that they claimed on their tax_return to avoid liability for negligence the wises must show that they acted reasonably and prudently and exercised due care in reporting the above items on their tax_return in light of their experience and business sophistication avellini v commissioner tcmemo_1995_489 lucas v commissioner tcmemo_1995_341 poplar v commissioner tcmemo_1995_337 see 60_tc_728 most of the adjustments that respondent made to the wises’ tax_return relate to the timing of reporting income and expenses those income items and expenses relate to journal entries that were meant to increase the wises’ and eicher's debt basis in wri so that petitioners could claim pass-through losses 8we deem eicher to have conceded the negligence additions to tax see note above from wri wise a sophisticated taxpayer made or supervised making those journal entries and preparing the tax returns for all the entities and parties involved in this case we held that the wises and eicher may not increase their respective bases in wri because among other reasons they did not follow the rules and regulations concerning the proper timing of including income and deducting expenses wise was negligent in not following those rules we conclude that the wises are liable for the additions to tax for negligence under sec_6653 substantial_understatement sec_6661 imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax 90_tc_498 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure sec_6661 if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it sec_6661 similarly the amount of the understatement is reduced for any item adequately disclosed either on the tax_return or in a statement attached to the return sec_6661 respondent has authority to waive this addition_to_tax if the taxpayer shows there was reasonable_cause for the understatement and the taxpayer acted in good_faith sec_6661 petitioners bear the burden of proving that imposition of the addition_to_tax under sec_6661 is erroneous rule a 92_tc_501 a the wises the wises substantially understated their income_tax for although distinguishable on its facts 778_f2d_769 11th cir is substantial_authority for petitioners' claim to increase their bases because wise and eicher guaranteed the hmc loan however they have not shown that they had other substantial_authority for the other positions taken on their tax_return adequately disclosed their position on the tax_return or in a statement attached to the tax_return had reasonable_cause for the understatement or acted in good_faith the wises have failed to carry their burden_of_proof we agree with respondent on this issue except for petitioners' increased basis for the hmc loan b eicher eicher may reduce the amount of the understatement because of his reliance on selfe v united_states supra to the extent eicher has otherwise substantially understated his income_tax for we hold that he is liable for the addition_to_tax under sec_6661 to reflect the foregoing decisions will be entered under rule
